                 Case 4:21-mj-30047-DUTY ECF No. 1, PageID.1
                                              AUSA:   Abraham Filed 01/22/21 Telephone:
                                                                               Page 1 of   5 766-5034
                                                                                        (810)
AO 91 (Rev. ) Criminal Complaint             Special Agent:         Hurt                          Telephone: (810) 219-6277

                                        UNITED STATES DISTRICT COURT
                                                               for the
                                                 Eastern District of Michigan

United States of America
   v.                                                                              Case: 4:21−mj−30047
                                                                                   Assigned To : Unassigned
MAJOR GENERAL TYLER, JR.                                                  Case No. Assign. Date : 1/22/2021
                                                                                   SEALED MATTER (kcm)




                                                   CRIMINAL COMPLAINT

         I, the complainant in this case, state that the following is true to the best of my knowledge and belief.

         On or about the date(s) of               November 25, 2020               in the county of             Genesee      in the
       Eastern           District of        Michigan       , the defendant(s) violated:
                  Code Section                                            Offense Description
18 U.S.C. § 922(g)(1)                                  Felon in possession of a firearm




         This criminal complaint is based on these facts:
On November 25, 2020, in the Eastern District of Michigan, Major General Tyler Jr., knowing
that he had been convicted of a felony offense punishable by a term of imprisonment exceeding
one year, knowingly possessed, in and affecting commerce, a firearm in violation of 18 U.S.C. §
922(g)(1).


✔ Continued on the attached sheet.

                                                                                           Complainant’s signature

                                                                      Dustin Hurt, Special Agent, ATF&E
                                                                                            Printed name and title

Sworn to before me and signed in my presence.


Date: January 22, 2021                                                                        Judge’s signature

City and state: Flint, MI                                             Curtis Ivy, Jr., U.S. Magistrate Judge
                                                                                            Printed name and title
   Case 4:21-mj-30047-DUTY ECF No. 1, PageID.2 Filed 01/22/21 Page 2 of 5




           AFFIDAVIT IN SUPPORT OF CRIMINAL COMPLAINT
                  United States v. Major General Tyler Jr.



      1.     I have been employed as a Special Agent with the Bureau of Alcohol,

Tobacco, Firearms, and Explosives (ATF) since October of 2018. I am currently

assigned to the Detroit Field Division, Flint Field Office. Before working for the

ATF, I was employed by the Michigan Department of State Police (MSP) for

approximately seven years. Before working for MSP, I was a local police officer for

the Grand Ledge Police Department for approximately three years. I held numerous

positions with the MSP, including Detective Sergeant in the Polygraph Unit and

Task Force Officer with the FBI. During my employment with ATF and MSP, I have

conducted or participated in numerous criminal investigations focused on firearms,

armed drug trafficking, and criminal street gangs, and other violations of federal law.

      2.     I make this affidavit from personal knowledge based on my

participation in this investigation, my review of reports and other materials prepared

by those who have personal knowledge of the events and circumstances described

herein, and information gained through my training and experience. The information

outlined below is provided for the limited purpose of establishing probable cause

and does not contain all details or all facts of which I am aware relating to this

investigation.
                                          1
    Case 4:21-mj-30047-DUTY ECF No. 1, PageID.3 Filed 01/22/21 Page 3 of 5




      3.     On November 25, 2020, Mount Morris Township Police Officer

Ramirez was on routine patrol in the area of Clio Road and Home Avenue, stopped

at the red light at the intersection. At that time, a silver 2004 Toyota Corolla bearing

TN Registration: 0B24X0 (hereinafter referred to as suspect vehicle) disregarded the

red light and proceeded to travel northbound on Clio Road. Officer Ramirez engaged

his lights and siren, in a fully marked police cruiser in an attempt to pull over the

suspect vehicle. The suspect vehicle refused to stop and continued northbound

exceeding speeds of 90 miles per hour in a posted 45 miles per hour zone. Officer

Ramierz terminated the pursuit near Clio Road and Frances Road disengaging his

lights and sirens.

      4.     Genesee County Sherriff’s Deputy Combs observed the suspect vehicle

travelling northbound on Clio Road at a high rate of speed. Deputy Combs observed

the suspect vehicle lose control crashing and incapacitating the suspect vehicle in

the area of Clio Road and West Wilson Road in the City of Clio, Michigan. Where

the vehicle crashed from the initial traffic stop attempt was approximately 6.5 miles.

      5.     Deputy Combs observed a black male, later identified as Major General

Tyler Jr., exit the driver’s door and flee the scene of the accident northbound on foot.

Deputy Combs gave chase. While in pursuit, Deputy Combs observed Tyler Jr. drop

a pistol just prior to getting him into custody without further incident. The pistol was

                                           2
   Case 4:21-mj-30047-DUTY ECF No. 1, PageID.4 Filed 01/22/21 Page 4 of 5




collected by responding officers and was found to be a Taurus Millennium 9

millimeter pistol bearing S/N: TKT11813. The gun had an extended magazine

containing 14 live rounds of 9 millimeter ammunition. A second 9 millimeter

magazine loaded with 12 live rounds of 9 millimeter ammunition was found in the

vehicle.

      6.    Upon further investigation of the suspect vehicle, it was found to be

stolen via a LEIN query out of Tennessee (Complaint XX-XXXXXXX).

      7.    Tyler Jr was transported to the Genesee County Jail where deputies

recovered a clear plastic baggie containing a white powdery substance believed to

be cocaine. TYLER Jr had the baggie with the narcotics hidden in his rectum.

      8.    I reviewed Major General Tyler Jr’s criminal history. On September 3,

2020, Tyler Jr. pled guilty to Reckless Endangerment – Deadly Weapon Involved

and Aggravated Robbery – Conspiracy in Tennessee where he was incarcerated for

one year with the Tennessee Department of Corrections (TDOC). At the time of this

incident, Tyler Jr was on parole with the TDOC.

      9.    I have spoken with ATF Special Agent Kyle Salcido, who is recognized

by ATF as having expertise in the interstate travel and manufacture of firearms. SA

Salcido advised that the Taurus 9 millimeter semi-automatic pistol model: G2C

bearing S/N: TLP48930 was manufactured outside of the state of Michigan and is a

                                        3
   Case 4:21-mj-30047-DUTY ECF No. 1, PageID.5 Filed 01/22/21 Page 5 of 5




firearm as defined in Chapter 44, Title 18, United States Code.

      10.    Based on the foregoing, I have probable cause to believe that on

November 25, 2020, in the Eastern District of Michigan, Major General Tyler Jr.,

knowing that he had been convicted of a felony offense punishable by a term of

imprisonment exceeding one year, knowingly possessed, in and affecting commerce,

a firearm in violation of 18 U.S.C. § 922(g)(1).


                                       ___________________________________
                                       DUSTIN HURT, Affiant
                                       Special Agent
                                       Bureau of Alcohol, Tobacco, Firearms & Explosives


Sworn to before me and signed in my presence and/or by reliable electronic means
         January 22, 2021
on _________________________.




HON. CURTIS IVY, JR.
United States Magistrate Judge




                                          4
